         Case 1:19-cr-00725-JPO Document 46 Filed 12/12/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                    -v-                                            19-CR-725 (JPO)

 LEV PARNAS,                                                            ORDER
                               Defendant.


J. PAUL OETKEN, District Judge:

       A bail review hearing for Defendant Lev Parnas will be held on December 17, 2019, at

12:15 p.m. in Courtroom 318 of the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, NY 10007.

       In anticipation of that hearing, counsel for Defendant Lev Parnas is directed to file a

response to the Government’s letter dated December 11, 2019, on or before December 16, 2019,

at 12:00 p.m.

       SO ORDERED.

Dated: December 12, 2019
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
